Citation Nr: 0216173	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Pittsburgh, Pennsylvania RO, which granted the veteran 
service connection for PTSD and assigned a 10 percent 
evaluation.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's PTSD is manifested by occupational and 
social impairment due to mild or transient symptoms that 
decrease the ability to perform occupational tasks during 
periods of significant stress, or symptoms controlled by 
medication, causing no more than mild impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 4.130, including Diagnostic 
Codes 9411, 9440 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In an August 2000 letter, Dr. David McPeak, a Psychologist at 
the Pittsburgh Vet Center, stated that the veteran suffered 
from recurring dreams, intrusive recollections, difficulty 
staying asleep, hypervigilance, exaggerated startle response, 
and difficulty concentrating.  Dr. McPeak diagnosed the 
veteran as having chronic delayed PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 50.

The veteran's claim for entitlement to service connection for 
PTSD was received on November 3, 2000.

Medical records, dated July 2000 through November 2000, from 
the Pittsburgh Vet Center show that the veteran underwent 
treatment for PTSD, including group therapy to manage his 
symptoms of anxiety, nightmares, ruminations, sleep 
disturbances, numbness and guilt feelings, and low energy 
level.  However, in October and November 2000, he reported 
that he was sleeping better.  

In January 2001, the veteran underwent a VA examination.  He 
complained of nightmares 3 or 4 times a year, and guilt.  He 
had no problems with his temper, nor did he experience 
hypervigilance.  He did have frequent awakening during the 
night, and easy startle reaction.  When he thought about 
Vietnam, he felt overwhelmed with feelings of sadness and 
guilt, and was frequently depressed and anxious.

Upon psychological testing, the examiner reported that the 
veteran's depression level was mild to moderate and that 
clinically, the veteran was in distress, but appeared to be 
relatively in control.  Particularly, the veteran experienced 
significant distress about one-third of the time.  After 
examining the veteran, the examiner reported that he was 
alert, oriented in all three spheres, and had good contact 
with the routine aspects of reality with no signs or symptoms 
of psychosis.  The veteran spoke in normal tones, rhythms, 
and rates and was goal-directed, relevant, coherent, and 
organized.  

The veteran's mood appeared to be one of mild to moderate 
dysphoria in a man who seemed very serious and somber, and 
who was very pained and frustrated with his experiences in 
Vietnam, both personally and philosophically.  When 
discussing the veteran's Vietnam experiences, he became very 
serious and showed some restriction of affect.  The veteran 
did not, however, appear to be seriously debilitated with 
depression or with affective constriction.  Memory and 
intellect appeared to be intact and well above average 
capacity.  Insight and judgment were intact.  The examiner 
diagnosed the veteran as having chronic mild PTSD and 
assigned a GAF score of 70.

In the May 2001 Notice of Disagreement, the veteran stated 
that he graduated college with a degree in Public 
Administration, but he has never been employed in that field.  
Specifically, he stated that over the past thirty-five years, 
he has earned a living in sales, the laundry business, and as 
a painter.  

The veteran reported that the ups and downs working in sales 
brought about bouts of depression, which made his mind dwell 
on his Vietnam experiences.  Likewise, in the laundry 
business, the veteran stated that he had problems with 
authority and unwillingness to go "by the book."  The 
veteran was eventually let go because of customer complaints.  
Furthermore, the veteran reported that he resigned from his 
final laundry job because he felt like he was "cracking" 
under pressure.  Finally, he stated that his lack of respect 
for authority has affected his work as a painter, which makes 
him more depressed and dwell on his Vietnam experiences.

Additionally, the veteran stated that over the last thirty-
five years, he has had few nights where he slept straight 
through.  Usually he wakes up and goes outside with a golf 
club to check the perimeter of the house and reported that he 
feels "disappointed when I don't find anybody to whack with 
it."

In June 2001, Dr. Bernstein prescribed Prozac to help the 
veteran.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the case was originally adjudicated after the 
passage of new law, and by virtue of the December 2001 
Statement of the Case, issued during the pendency of the 
appeal, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to a rating in 
excess of the original 10 percent disability rating assigned 
for the service-connected PTSD.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130 including Diagnostic 
Codes 9411, 9440.  Pursuant to Diagnostic Code 9411, a 10 
percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms that 
decrease the ability to perform occupational tasks during 
periods of significant stress, or symptoms controlled by 
medication.  38 C.F.R. § 4.130, including Diagnostic Codes 
9411, 9440 (2002).

A 30 percent rating is to be assigned when there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

After carefully reviewing the claims file, the Board 
concludes that the veteran's service-connected PTSD does not 
meet the criteria required for higher rating.  In this 
regard, the record does not show major impairment in the 
veteran's ability to function occupationally and socially, 
despite his contentions that the PTSD has resulting in 
episodes of depression and anxiety, suspiciousness, and that 
he suffers from sleep impairment.

Dr. McPeak reported that the veteran experienced recurring 
dreams, intrusive recollections, difficulty staying asleep, 
hypervigilance, exaggerated startle response, and difficulty 
concentrating.  Additional medical evidence, including Vet 
Center records note that he has reported a history of 
frequent sleep disturbances, but this was improving in 
October and November 2000.  During his VA psychiatric 
examination, he related that his nightmares occurred only 3 
or 4 times a year.  Although he reported waking up during the 
night and not being able to go back to sleep.  Similarly, the 
veteran does exhibit signs of suspiciousness in that he 
sometimes wakes up at night and walks the perimeter of house 
with a golf club.

Likewise, there is no objective evidence that the veteran's 
work efficiency has decreased as a result of the service-
connected PTSD.  The Board has taken into consideration the 
veteran's statements in the May 2001 Notice of Disagreement 
that over the last thirty-five years, his ability to work has 
suffered.  However, during the VA psychiatric examination, he 
stated that he had worked as a union painter since 1988.  

Finally, the Board notes that Dr. McPeak assigned the veteran 
a GAF score of 50 in the August 2000 letter, and during the 
January 2001 VA examination, the examiner assigned a GAF 
score of 70.  According to the American Psychiatric 
Association, DSM-IV, a GAF score of 41 to 50 indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.

The Board acknowledges that a GAF score of 50 and 70 
represent different levels of severity; however, both scores 
have been taken into consideration.  Based on the evidence, 
it appears that a GAF score of 70 corresponds more closely 
with the entire evidence of record, in that generally the 
veteran is functioning satisfactorily.  


Therefore, taking into consideration the medical evidence and 
the veteran's statements, the Board concludes that the 
veteran's overall disability picture more nearly approximates 
the criteria required for a 10 percent rating.


ORDER

Entitlement to an initial rating greater than 10 percent is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

